Citation Nr: 0003068	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  96-15 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to June 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for PTSD.


REMAND

The veteran has the right to submit additional evidence and 
further argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In an October 29, 1998 Remand, the Board directed the RO to 
complete several items related to further development of the 
veteran's claim of entitlement to service connection for PTSD 
based on his service in Vietnam.  Of those requests, the 
Board notes that the RO complied with the efforts to obtain 
official service records, in particular, morning reports, 
that possibly could have shed some light on the veteran's 
asserted inservice stressors.  The Board is aware that the 
veteran failed to assist with this matter in spite of the 
repeated efforts by the RO to access certain relevant and 
requisite information.

Nonetheless, in spite of the above-noted efforts, 
unfortunately, the RO did not fully comply with the Board's 
requests to obtain particular VA records for PTSD treatment 
at the Livermore Medical Center, which the veteran had 
indicated on his September 1995 claim to reopen his service 
connection claim.  Additionally, clinical evidence stemming 
from three therapy sessions that the veteran reportedly 
completed in Modesto, California pursuant to a referral from 
the Veterans Outreach Center also are not associated with the 
veteran's file, and there is no indication that the RO 
attempted to access those particular records as well.  Given 
that information contained within these records could prove 
useful in determining the veteran's claim, in addition to the 
fact that such records are within the purview of VA, pursuant 
to Bell v. Derwinski, 2 Vet. App.  611 (1992), the RO must 
make concerted efforts to obtain such records.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Further, the RO 
must fully complete the development ordered by the Board.  
Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

Therefore, although the Board regrets any delay this Remand 
may cause, in light of the veteran's due process interests, 
and in order to make a fully informed and just decision, the 
Board must request that the RO accomplish the following 
directives:

1.  The RO should make every attempt 
possible to obtain VA medical records 
related to treatment for PTSD in the 
Livermore VA Medical Center as claimed by 
the veteran in his September 1995 request 
to reopen his service connection claim.  

2.  Further, the RO should locate and 
obtain clinical records from the above-
mentioned therapy sessions that 
reportedly took place in Modesto, 
California.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including the 
lack of appropriate test reports or 
special studies, appropriate corrective 
action is to be implemented.

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
PTSD, with consideration given to all of 
the evidence of record.  As a threshold 
matter, the RO must initially make a 
determination as to whether the veteran's 
claim is well grounded.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 
Vet. App. 341 (1996). If found well 
grounded, and if thereafter the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


